DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
JP 2007-204525, one of the closest prior art of record, fails to teach a liquid stabilizer for a vinyl chloride resin comprising ricinoleic acid or ricinoleic acid and polypropylene glycol having a number-average molecular weight of 2,000 or more, wherein the ricinoleic acid is not present as the organic acid forming the zinc salt or the alkaline earth metal salt. 
JP 2007-204525 teaches a liquid stabilizer composition having excellent performance as a stabilizer for a plastisol mainly composed of a vinyl chloride resin [0001]. The liquid stabilizer composition comprises an organic acid zinc salt having a specific organic acid composition [0009]. The organic acid zinc salt (A) carboxylic acid (a), isostearic acid (b), benzoic acid (c) [0010] (which reads on an organic acid zinc salt of the present invention). The organic acid zinc salt comprises both oleic acid and ricinoleic acid in order for the liquid stabilizer to have low-temperature fluidity [0015]. The liquid stabilizer composition may be combined with a metal component (B) such as calcium, barium, magnesium, strontium, lithium, sodium, potassium, and the like [0025 and 0028] (which reads on the alkaline earth metal of an organic acid). The liquid stabilizer composition is used for plastisol comprising vinyl chloride resin and plasticizer [0039]. Therefore, JP 2007-204525 does not disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765